internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no --------------------------------------------------------------------------- tam-101067-0-4 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference --------------------------- ------------------------------------- ------------------------------ ---------------- ------------------------- ------------------- legend uscorp uscorp-fsc forsub date1 date2 countrya territoryz qcsa-x license-x --------------------------- ---------------------------- ------------------------------------------------------ -------------------- -------------------------- --------- ----------------------------------------------------------------------------------------- -------------------------- ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ---------------------------------------------- ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ----------------------- year1 year2 year3 year4 year5 ------- ------- ------- ------- ------- tam-101067-04 year6 amounta amountb amountc amountd amounte amountf accountingfirm --------------- studyq ------- -------- -------- ------ ---- ---- ---- ----------------------------------------------------------------------------------------- -------------------------------- issue whether certain payments made by or owed from forsub to uscorp may whether pursuant to sec_1_482-7 forsub is required to make buy- in payments to uscorp for intangible_property made available by uscorp for purposes of research under a qualified_cost_sharing_arrangement qcsa issue constitute foreign_trading_gross_receipts ftgr under sec_924 or sec_942 issue property are included in the sales ratio used to apportion research and experimental r e expenditures pursuant to sec_1_861-17 for purposes of computing taxable_income under sec_925 of the foreign_sales_corporation fsc provisions sec_941 of the extraterritorial income eti exclusion provisions or any other statutory or residual_grouping of income whether forsub sales of software products that incorporate uscorp intellectual conclusion yes pursuant to sec_1_482-7 forsub is required to make buy-in_payments to uscorp for intangible_property made available by uscorp for purposes of research under a qcsa conclusion the use of uscorp’s software intangibles made available for use in r e activities under the qcsa such payments do not qualify as ftgr to the extent that payments made by or owed from forsub to uscorp are for the right to make and sell products that incorporate uscorp’s software intangibles developed prior to the qcsa such to the extent that payments made by or owed from forsub to uscorp are for tam-101067-04 payments may qualify as ftgr provided that all other fsc requirements are satisfied therefore as explained below we believe that the payments constitute primarily payments for r e rights ie an amount determined during the audit by examination but also may include some payments for make sell rights in existing products ie an amount not yet determined by examination conclusion benefit from uscorp’s r e expenditures as described in sec_1 c iv thus forsub sales are not included in the sales ratio used to apportion uscorp’s share of r e expenses covered by qcsa-x however because forsub was reasonably expected to benefit from uscorp’s r e expenditures_for the period preceding the effective date of qcsa-x forsub sales are included in the sales ratio used to apportion uscorp’s year1 r e expenditures incurred prior to date2 once qcsa-x became effective forsub was no longer reasonably expected to facts prior to date2 uscorp conducted sales activities in territoryz directly through i in general uscorp is a domestic_corporation engaged in the business of developing source code and other computer_software intangibles uscorp is also engaged in the business of manufacturing marketing distributing selling and licensing products that incorporate such source code and other software intangibles uscorp software products on date1 forsub was incorporated in countrya as a wholly-owned subsidiary of uscorp certain of its wholly-owned foreign subsidiaries other than forsub pursuant to sales agency agreements on date2 approximately days after date1 uscorp and forsub entered into qcsa-x a qcsa as defined in sec_1_482-7 also on date2 uscorp and forsub entered into license-x pursuant to which uscorp licensed all of its intangible_property rights with respect to territoryz to forsub in exchange for royalty payments on original and or amended income_tax returns for the taxable years at issue uscorp claimed fsc commission expense deductions for commissions that it paid to uscorp-fsc its wholly-owned fsc in connection with portions of the royalty payments received from forsub on the same returns taxpayer claimed eti exclusions in connection with other portions of the royalty payments received from forsub more specifically our understanding is that uscorp claimed fsc benefits with respect to the royalty payments attributable to the period before date and claimed eti exclusion benefits with respect to the royalty payments attributable to the period after date tam-101067-04 under qcsa-x forsub engages in the business of manufacturing marketing distributing selling and licensing uscorp software products in territoryz during the taxable years at issue forsub owned or controlled at least one foreign company that manufactured marketed and distributed uscorp software products each such foreign company was a disregarded_entity under sec_301_7701-2 or sec_301_7701-3 taxpayer2 identifies the royalty payments made by forsub to uscorp as buy-in_payments taxpayer’s transfer_pricing documentation shows that taxpayer applied a residual_profit_split methodology to derive a single royalty percentage payable by forsub to uscorp during the audit process examination determined that the sec_1_482-7 buy-in payment properly owed by forsub to uscorp in connection with qcsa-x for year sec_1 and is an amount substantially greater than the royalties actually paid this determination was made jointly by a service economist an outside economist and an outside industry expert examination has stated and we agree that the payments computed both under taxpayer’s methodology as shown in taxpayer’s transfer_pricing documentation and under examination’s methodology as shown in examination’s audit materials reflect a valuation of r e rights in the transferred intangibles not make sell rights sec_1_482-4 for the right to make and sell uscorp software products already developed at the time the parties entered into qcsa-x to clarify examination’s conceptual separation of buy-in and make sell payments is based on the following facts on date2 uscorp licensed and or made available all of its software intangibles to forsub with respect to territoryz such intangibles included the separate and distinct copyright_rights to a make and sell existing products that incorporate the transferred software and b use the transferred software in r e activities under qcsa- x ie the sec_1_482-7 buy-in nearing the end of their useful lives taxpayer knew at the outset of qcsa-x that the existing software would become obsolete and unproductive relatively quickly in comparison with subsequent generations of software that would be developed under qcsa-x therefore examination believes that the royalties owed with respect to the make sell rights in the existing software are relatively small in comparison with the buy- in payments owed under sec_1_482-7 with respect to the software developed in addition examination determined that forsub owes royalties to uscorp under because the uscorp software products that were in existence as of date2 were forsub also engages in certain activities that may constitute development of software such activities are not relevant to the issues addressed in this memorandum for convenience we use the collective term taxpayer throughout this memorandum to refer to uscorp and its subsidiaries regardless of whether each entity is a separate taxpayer for u s tax purposes in fact the existing software products were substantially or entirely replaced by new uscorp software products that incorporated two new versions of the contributed intangibles developed during the first two months of qcsa-x uscorp asserts that the intangible_property that it licensed and or made available tam-101067-04 under qcsa-x however examination has not yet determined the exact amount of the payments owed for the make sell rights to forsub constitutes export_property under sec_927 or qualifying foreign trade property under sec_943 accordingly uscorp takes the position that it may claim fsc or eti exclusion benefits with respect to the payments properly owed by forsub to uscorp in computing its taxable_income for fsc and eti exclusion purposes from the payments properly owed by forsub uscorp asserts that it must exclude all post-date2 forsub sales of uscorp software products in territoryz from the sales ratio used to apportion r e expenses pursuant to sec_1_861-17 for simplicity throughout this memorandum we use the term forsub payments to refer to all of the payments properly owed by forsub to uscorp -- as determined by examination during the audit process - rather than the lesser amount actually paid_by forsub and originally reported by uscorp thus the forsub payments discussed throughout this memorandum include both the sec_1_482-7 buy-in payment amount determined by examination as well as the presumably smaller - but as yet undetermined - amount owed under sec_1_482-4 for make sell rights in the software intangibles transferred by uscorp ii the cost sharing and licensing agreements agreement constitute a qcsa qcsa-x p in license-x uscorp is identified as licensor and forsub is identified as licensee under license-x uscorp granted to forsub a limited non-exclusive non-transferable license to utilize the covered_intangibles and licensor's confidential information in connection with the program and to utilize the covered_intangibles and licensor's confidential information within its territory i to manufacture market distribute sell and license products utilizing embodying or incorporating the covered_intangibles ii to use the covered_intangibles to provide technical support training consulting or other services and iii to sublicense the whereas the parties intend for this agreement to constitute a qualified_cost sharing_agreement as defined in sec_1_482-7 of the treasury regulations and shall make amendments from time to time as necessary to maintain such qualified status qcsa-x reflects the intent of uscorp and forsub that their cost sharing covered_intangibles to third parties for any of the foregoing purposes any and all inventions patents copyrights computer programs in source code and object code form flow charts formulae enhancements updates translations adaptations information specifications designs process technology manufacturing requirements quality control standards and other intangible_property rights in existence as of the effective date of this agreement and shall also mean and include any and all trademarks trade names copyrights designs service marks applications and registrations therefore packaging marketing strategies customer lists other marketing information and other similar marketing intangible_property relating to any of the products and used in connection with the program tam-101067-04 license-x art for purposes of license-x covered_intangibles means license-x art licensor’s confidential information means all information that relates to any or all of the products and or the covered_intangibles or to business plans affairs or activities of licensor license-x art products means all products including updates and upgrades which utilize embody or incorporate covered_intangibles license-x art program means all intangibles development activity and process development activity as defined in article of qcsa- x license-x art intangibles development activity includes i development of new source code or other intangible_property and ii creation of improvements updates adaptations translations or other modifications to existing intangible_property qcsa-x art process development activity means any development or improvement of manufacturing processes for any product id forsub was required to pay royalties to uscorp contingent on forsub’s net_revenues over six years as follows in exchange for the licenses of intangible_property described in license-x amounta amountb amountc amountd amounte amountf year1 year2 year3 year4 year5 year6 percentage of licensee’s net_revenues year uscorp engaged accountingfirm to perform studyq a transfer_pricing analysis tam-101067-04 license-x art and exhibit licensee’s net_revenues are forsub’s total gross revenues from product licenses and from maintenance contracts less any credits discounts allowances returns and refunds with respect to such products license-x art as mentioned above examination determined that the payments made by forsub to uscorp in accordance with this schedule for year sec_1 and significantly under-compensated uscorp for its making available of software intangibles for use in r e under qcsa-x and failed to compensate uscorp at all for its license of make sell rights in those contributed intangibles for their remaining useful_life this memorandum does not address forsub payments for year sec_3 through iii uscorp’s transfer_pricing_study to determine the transfer price for the buy-in transfer under sec_1_482-7 studyq states that accountingfirm is able to calculate the buy-in payment forsub must make to uscorp as compensation_for its share of the pre-existing intangible assets studyq p studyq also provides studyq p studyq summarizes the buy-in concept as follows the purpose of the buy-in calculation is to determine all profit that is attributable to intangible spending prior to the buy-in date id pincite law and analysis - issue the primary issues in this case are whether the forsub payments constitute ftgr and whether sec_1_861-17 applies to the forsub sales for purposes of determining the r e expenses that are allocated and apportioned to the forsub payments resolution of both of these issues depends in significant part on the correct characterization of the property that is the subject of the forsub payments in particular in the context of the ftgr issue before we can determine whether the much of uscorp’s profitability is attributable to intangible qualities or assets that the company has developed and innovated from its earliest days of operations and continues to strengthen today in the parlance of the u s internal_revenue_code regulations product r e efforts as well as any other investments made by uscorp in promotion of the company potentially constitute valuable pre- existing intangibles - assets that uscorp will bring to the cost_sharing_arrangement all affiliates participating in the cost_sharing_arrangement stand to benefit from these assets therefore the cost_sharing_arrangement must include an arm’s-length payment to compensate uscorp tam-101067-04 property is export_property or qualifying foreign trade property we must analyze the cost sharing and buy-in provisions of sec_1_482-7 to determine what property was transferred in exchange for the forsub payments accordingly our analysis begins with the sec_482 issue followed by the ftgr and r e expense issues i the cost sharing and buy-in provisions sec_1_482-7 provides in part a cost_sharing_arrangement is an agreement under which the parties agree to share the costs of development of one or more intangibles in proportion to their shares of reasonably_anticipated_benefits from their individual exploitation of the interests in the intangibles assigned to them under the arrangement a taxpayer may claim that a cost_sharing_arrangement is a qualified_cost_sharing_arrangement only if the agreement meets the requirements of paragraph b of this section a controlled participant that makes intangible_property available to a qualified_cost_sharing_arrangement will be treated as having transferred interests in such property to the other controlled participants and such other controlled participants must make buy-in_payments to it as provided in paragraph g of this section if the other controlled participants fail to make such payments the district_director may make appropriate allocations under the provisions of sec_1_482-1 and sec_1_482-4 through to reflect an arm's length consideration for the transferred intangible_property sec_1_482-7 provides in part sec_1_482-7 provides in part if a controlled participant makes pre-existing intangible_property in which it owns an interest available to other controlled participants for purposes of research in the intangible development area under a qualified_cost_sharing_arrangement then each such other controlled participant must make a buy-in payment to the owner the buy-in payment by each such other controlled participant is the arm's length charge for_the_use_of the intangible under the rules of sec_1_482-1 and sec_1_482-4 through multiplied by the controlled participant's sec_1_482-7 defines a controlled taxpayer’s reasonably share of reasonably_anticipated_benefits as defined in paragraph f of this section in order for cost-sharing_arrangements to produce results consistent with the changes made by the act to royalty arrangements it is envisioned that the allocation of r e cost-sharing_arrangements generally should be proportionate to profit as determined before deduction for research_and_development in addition to the extent if any that one party is actually contributing funds toward research_and_development at a significantly earlier point in time than the other or is otherwise effectively putting its funds at risk to a greater extent than the other it would be expected that an appropriate return would be required to such party to reflect its investment tam-101067-04 anticipated benefits as the aggregate benefits that it reasonably anticipates that it will derive from covered_intangibles sec_1_482-7 defines benefits as additional income generated or costs saved by the use of covered_intangibles the legislative_history for sec_482 provides h_r conf_rep no 99th cong 2d sess ii-638 h_r conf_rep no reprinted in 1986_3_cb_637 throughout this memorandum we refer to the software intangibles licensed or otherwise made available to forsub as pre-existing intangibles and we refer to the software intangibles developed pursuant to qcsa-x as cost-shared_intangibles we further subdivide the pre-existing intangibles category into two subcategories - r e rights in pre-existing intangibles and make sell rights in pre-existing intangibles ii service position controlled taxpayers sec_1_482-7 provides special rules for qcsas a qcsa is a cost_sharing_arrangement that meets certain requirements sec_1_482-7 in a cost_sharing_arrangement parties agree to share the costs of developing intangibles in proportion to the parties’ shares of reasonably_anticipated_benefits from their respective exploitation of the resulting cost-shared_intangibles id in order for a qcsa to produce results that are consistent with an arm’s length result the the sec_482 regulations apply an arm’s length standard to dealings between the term cost-shared intangible as used in this memorandum is synonymous with the term covered intangible used in sec_1_482-7 see sec_1_482-1 for definitions of controlled and controlled_taxpayer sec_1_482-7 requires a buy-in payment from one controlled if a controlled participant makes pre-existing intangible_property in which it owns an interest available to other controlled participants for purposes of research in the intangible development area under a qualified_cost_sharing_arrangement then each such other controlled participant must make a buy-in payment to the owner tam-101067-04 controlled participants6 not only must share costs in proportion to their shares of reasonably_anticipated_benefits but also must meet all other requirements of sec_1_482-7 participant to another where the payee makes intangible_property available to the qcsa the conditions under which a buy-in payment is required are further described in if then terms sec_1_482-7 emphasis added the buy-in payment by each controlled participant if required consists of sec_1_482-7 controlled participant makes available a pre-existing intangible to a qcsa this rule reflects the intent of congress which stated with regard to the making available of pre- existing intangibles h_r conf_rep no pincite emphasis added in other words the buy-in payment compensates the controlled participant for its contribution of a pre-existing intangible for which the contributor incurred expenses and or put its funds at risk by performing research_and_development activities outside the qcsa the investor_model in the legislative_history views a buy-in payment as providing a return to the contributor t o the extent if any that one party is actually contributing funds toward research_and_development at a significantly earlier point in time than the other or is otherwise effectively putting its funds at risk to a greater extent than the other it would be expected that an appropriate return would be required to such party to reflect its investment the arm's length charge for_the_use_of the intangible under the rules of sec_1_482-1 and sec_1_482-4 through multiplied by the controlled participant's share of reasonably_anticipated_benefits thus sec_1_482-7 requires arm’s length buy-in_payments when a see sec_1_482-7 for the definition of controlled participant in oral and written communications taxpayer presented several inter-related sec_1_482-7 provides that the buy-in payment is based on the tam-101067-04 for having invested its funds and engaged in other risky activities the remaining question is how to calculate this return arm’s length charge for_the_use_of the intangible made available to the other controlled participants in the qcsa considering the context of sec_1_482-7 generally and sec_1_482-7 specifically the use referred to in sec_1 g must be the use of the pre-existing intangible in r e activities absent a buy-in payment for_the_use_of a pre-existing intangible in the qcsa a controlled participant that contributes a pre-existing intangible to the qcsa would be under-compensated and sec_1_482-7 would not yield a result consistent with an arm’s length result iii taxpayer arguments arguments to support its position that sec_1_482-7 does not require forsub to make buy-in_payments to uscorp for_the_use_of uscorp’s pre-existing intangibles in the qcsa-x r e activities summaries of taxpayer’s arguments and our reasons for rejecting them follow argument -- forsub did not use uscorp’s pre-existing intangibles in r e taxpayer argues that because forsub did not perform qcsa-x r e activities using uscorp’s pre-existing intangibles forsub does not owe uscorp a sec_1_482-7 buy-in payment for_the_use_of pre-existing intangibles in r e we disagree sec_1_482-7 contemplates that a buy-in payment is due if a pre- existing intangible is contributed to a qcsa without regard to whether a particular controlled participant engaged in actual hands-on exploitation of the intangible in r e activities sec_1_482-7 provides that the requirements for buy-in_payments are clearly stated regardless of whether a controlled participant formally transfers intangible_property to the other controlled participants such a transfer is deemed to have occurred by virtue of the making available of the property to the qcsa in exchange for such transfer the other participants must make buy-in_payments of a buy-in payment the first sentence states the conditions under which a buy-in a controlled participant that makes intangible_property available to a qualified_cost_sharing_arrangement will be treated as having transferred interests in such property to other participants and such other controlled participants must make buy-in_payments to it emphasis added sec_1_482-7 provides the rules for determining the proper amount the second sentence of sec_1_482-7 states how the amount of a if a controlled participant makes pre-existing intangible_property in which it owns an interest available to other controlled participants for purposes of research in the intangible development area under a qualified_cost_sharing_arrangement then each such other controlled participant must make a buy-in payment to the owner emphasis added tam-101067-04 payment is necessary in other words if a controlled participant contributes a pre-existing intangible to qcsa research activities then the other controlled participants must pay the owner for such contribution in the present case uscorp made certain pre-existing intangibles such as source codes available to qcsa-x for use in the development of other intangibles therefore forsub owes buy-in_payments to uscorp buy-in payment is determined the legislative_history anticipates that contributions of pre-existing intangibles will be compensated it would be expected that an appropriate return would be required to such party to reflect its investment h_r conf_rep no pincite moreover taxpayer’s own transfer_pricing documentation echoes the legislative_history and thus supports our interpretation of sec_1_482-7 based on the investor_model as mentioned above in the parlance of the u s internal_revenue_code regulations product r e efforts as well as any other investments made by uscorp in promotion of the company potentially constitute valuable pre- existing intangibles - assets that uscorp will bring to the cost_sharing_arrangement all affiliates participating in the cost_sharing_arrangement stand to benefit from these assets therefore the cost_sharing_arrangement must include an arm’s-length payment to compensate uscorp emphasis added the buy-in payment by each such other controlled participant is the arm's length charge for_the_use_of the intangible under the rules of sec_1_482-1 and sec_1_482-4 through multiplied by the controlled participant's share of reasonably_anticipated_benefits as defined in paragraph f of this section emphasis added during the date conference conference taxpayer implied that the reference in sec_1_482-7 to use is not a requirement of tam-101067-04 the transfer_pricing documentation also provides the purpose of the buy-in calculation is to determine all profit that is attributable to intangible spending prior to the buy-in date studyq p see also studyq p actual use by the buy-in payors but rather indicates that the arm’s length charge for use in r e activities is the benchmark for the buy-in calculation this benchmark is appropriate because the pre-existing intangible with respect to which the buy-in payment is required is used in r e in part for the benefit of the buy-in payor argument -- uscorp did not use its pre-existing intangibles in r e uscorp did not use any of its pre-existing intangibles in qcsa-x activities taxpayer suggested that its source code and associated software intangibles are not used in the development of new intangibles under qcsa-x we understand taxpayer’s argument to be as follows assume that uscorp developed source code t prior to qcsa-x and intends to develop the next generation version of t under qcsa-x the cost-shared intangible will be t c under taxpayer’s theory the t portion of t c was developed prior to the qcsa-x activities and the c portion of t c is solely the result of costs shared pursuant to the qcsa-x thus taxpayer argues that there is no use of t in r e activities under qcsa-x for which sec_1_482-7 requires buy-in_payments because the t portion of t c was fully developed prior to the qcsa and the c portion is separate and distinct from t the research_and_development of the next generation version of t or any other new software intangible that uses t as a platform or is otherwise integrated with t is incorrect where a taxpayer seeks to develop a new intangible that is based on or integrated with a pre-existing intangible in conducting such research_and_development the taxpayer logically would make use of the pre-existing intangible sec_1_482-7 is premised on the fact that developers of intangible_property often use existing intangibles as a platform for or to otherwise assist or further their development of new intangibles therefore we reject taxpayer’s claim that uscorp does not use its pre-existing intangibles in its efforts to develop new intangibles under the qcsa argument -- buy-in_payments are required for make sell rights taxpayer argues that sec_1_482-7 requires buy-in_payments for the make sell rights in the pre-existing intangibles that uscorp made available to the qcsa taxpayer’s suggestion that uscorp’s pre-existing intangibles were not used in our conclusion that a buy-in payment is required where a pre-existing intangible is incorporated into a cost-shared intangible is not intended to imply that a buy-in payment would not be required where the pre-existing intangible otherwise furthers or assists the r e but is not incorporated into the resulting cost- shared intangibles or subsequent to entering into a qcsa the research_and_development activity diverges from the pre-existing intangible we agree that uscorp’s make sell rights in computer_software are commercially a controlled participant that makes intangible_property available to a qualified_cost_sharing_arrangement will be treated as having transferred interests in such property to the other controlled participants and such other controlled participants must make buy-in_payments to it as provided in paragraph g of this section tam-101067-04 and that were used in qcsa-x activities in support of its position taxpayer cites the commercially transferable interest language in sec_1_482-7 specifically taxpayer argues sec_1_482-7 requires buy-in_payments for interests in intangible_property made available to a qcsa sec_1 a defines interests as all commercially transferable interests susceptible of valuation therefore make sell rights necessitate buy-in_payments transferable interests susceptible of valuation but this fact is irrelevant in the buy-in context because make sell rights are not deemed transferred under sec_1_482-7 which provides the deemed transfer of interests required by sec_1_482-7 is contingent on the making available of intangible_property to a qcsa that governs the sharing of r e costs nothing in sec_1_482-7 states or implies that make sell rights should be or may be made available to a qcsa and therefore compensated with buy- in payments the cost sharing rules of sec_1_482-7 do not apply to the manufacturing marketing or distribution of copyrighted articles make sell rights are irrelevant to r e activities the cost sharing rules of sec_1_482-7 apply to the research_and_development of intangible_property in short taxpayer’s reading of sec_1_482-7 is inconsistent with the purpose of the regulation sec_1_482-7 context sec_1_482-7 provides that reasonably_anticipated_benefits are the additional income or cost savings that are derived from cost-shared_intangibles sec_1_482-7 provides that a buy-in payment is a portion of the relevant portion of sec_1_482-7 provides an interest in an intangible includes any commercially transferable interest the benefits of which are susceptible of valuation the notion that sec_1_482-7 cost sharing and buy-in_payments are required only with respect to intangible development activities pervades the regulation sec_1_482-7’s focus on development of intangibles is apparent from the many references to r e throughout the regulation see eg sec_1_482-7 qcsa involves development of one or more intangibles b i requiring a list of the parties that will benefit from the use of intangibles developed under the qcsa b iv documentation requirement regarding a description of each participant’s interest in intangible_property that is developed as a result of the research_and_development undertaken under the qcsa c i a controlled participant must reasonably anticipate that it will derive benefits from the use of covered_intangibles e benefits are additional income or reduced costs resulting from the use of covered_intangibles g requiring buy-in_payments as compensation_for contributions of pre- existing intangibles for use in r e under a qcsa moreover make sell rights are economically irrelevant in the treas reg we conclude that the portion of the payments that are received by uscorp for tam-101067-04 the arm’s length charge for_the_use_of a pre-existing intangible based on the payor’s reasonably anticipated share of the benefits under the qcsa considering that buy- in payments in combination with cost sharing payments entitle the payors to a portion of the reasonably_anticipated_benefits reasonably_anticipated_benefits are derived solely from cost-shared_intangibles and make sell rights in pre-existing intangibles provide no economic contribution to cost-shared_intangibles the payments with respect to make sell rights are not directly relevant to achieving an arm’s length result under a qcsa the use of pre-existing intangibles in r e activities under qcsa-x are buy-in_payments within the meaning of sec_1_482-7 for simplicity we refer to these payments throughout the remainder of this memorandum as payments for r e rights we also conclude that the portion of the payments received by uscorp for use in make sell activities does not constitute buy-in_payments within the meaning of sec_1_482-7 for simplicity we refer to these payments throughout the remainder of this memorandum as payments for make sell rights in existing products the arm’s length charge for make sell rights in any intangible including pre-existing intangibles is determined under sec_1_482-4 not sec_1_482-7 law and analysis -- issue i the fsc and eti exclusion provisions the fsc provisions provide a partial exemption from income_tax with respect to licenses of export_property sec_927 defines aexport property for fsc purposes sec_114 and sec_941 provide an exclusion_from_gross_income with respect to licenses of qualifying foreign trade property see also s rep no 106th cong 2d sess date s rep no wl standing for the proposition that the fsc regulations regarding licenses cited in this paragraph apply for purposes of the eti exclusion sec_943 defines qualifying foreign trade property for eti exclusion purposes the eti exclusion provisions apply to transactions entered into after date pub_l_no 114_stat_2423 sec_5 eti act s rep no pincite revproc_2001_37 2001_1_cb_1327 sec_2 attributable to periods after export_property does not include patents inventions models designs formulas or processes whether or not patented copyrights other than films tapes records or similar reproductions under the fsc provisions sec_927 provides that for gross_receipts sec_921 and sec_923 and temp sec_1 a -1t a and of a the copyright carve-out and other than computer_software whether or not patented for commercial or home use goodwill trademarks trade brands franchises or other like property tam-101067-04 taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 ' tra thus sec_927 describes two categories of intangible_property for fsc purposes in general all intangible_property is excluded from the definition of export_property and thus is ineligible for fsc benefits however the parenthetical phrase in sec_927 identifies copyrights on films tapes records and computer_software as intangible_property that is not excluded from the definition of export_property we refer to this limited category of copyright_rights that potentially may qualify as export_property as the acopyright carve-out to clarify the copyright carve-out concept sec_927 contains a general_rule that intangibles may not constitute export_property but the copyright carve-out of sec_927 provides that certain copyright_rights may constitute export_property and thus is an exception to the general_rule of sec_927 prior to an amendment made by tra the copyright carve-out did not include the words and other than computer_software whether or not patented whether the pre-tra version of the copyright carve-out included computer_software without specifically mentioning it was the question considered by the ninth circuit_court of appeals in 311_f3d_1178 9th cir the ninth circuit held that the copyright carve-out included copyrights on computer_software prior to even though the copyright carve-out did not mention computer_software prior to the tra amendment software that is exported with a right to reproduce is eligible for the benefits of the fsc provisions h_r conf_rep no 105th cong 1st sess date reprinted in 1997_4_cb_1457 h_r conf_rep no sec_943 of the eti exclusion provisions contains a copyright carve- out that is materially similar to the fsc rule in sec_927 s rep no which states congress’s intent that fsc administrative guidance be applied to analogous concepts under the eti exclusion provisions in the absence of detailed guidance for the eti exclusion expressly endorses the addition of computer_software language to the copyright carve-out under tra c onsistent with the policy adopted in the taxpayer_relief_act_of_1997 computer_software that is licensed for reproduction outside of the united_states is not excluded_property accordingly the license of computer_software to a related_person for reproduction outside of the united_states for sale sublicense lease or rental to as explained in the legislative_history tra provides that computer c the ultimate use test b the ordinary course requirement property may constitute export_property for fsc purposes only if among other an unrelated_person for use outside the united_states is not treated as excluded_property by reason of the license to the related_person held primarily for sale lease or rental in the ordinary course of trade_or_business by or to a fsc for direct use consumption or disposition outside the united_states tam-101067-04 s rep no p things it is sec_927 we refer to the requirement that the property be held primarily for sale lease or rental in the ordinary course of trade_or_business as the ordinary course requirement a similar requirement for qualifying foreign trade property applies in the eti exclusion context sec_943 not constitute ftgr if such export_property is for ultimate use in the united_states sec_924 temp sec_1 a -1t g provides temp sec_1_927_a_-1t states with respect to the definition of export_property under sec_927 e xport property must be held primarily for the purpose of sale lease or rental in the ordinary course of a trade_or_business by a fsc to a fsc or to any other person and the sale or lease must be for direct use consumption or disposition outside the united_states_property is sold or leased for direct use consumption or disposition outside the united_states if the sale or lease satisfies the destination test described in subdivision of this property which is sold or leased for ultimate use in the united_states does not constitute export_property see sec_1_927_a_-1t relating to determination of where the ultimate use of the property occurs thus foreign_trading_gross_receipts of a fsc from a sale or lease of export_property do not include gross_receipts of the fsc from the sale or lease of export_property for fsc purposes gross_receipts from a transaction involving export_property do paragraph the proof of compliance requirements described in subdivision of this paragraph and the use outside the united_states test described in subdivision of this paragraph emphasis added tam-101067-04 temp sec_1_927_a_-1t provides in part i in general for purposes of paragraph d of this section the use test in this paragraph d is satisfied with respect to property which- b under subdivision v of this paragraph is leased for ultimate use outside the united_states for purposes of subdivision i of this paragraph a lessee of property is deemed to use property ultimately outside the united_states during a taxable_year of the lessor if the property is used predominantly outside the united_states as defined in subdivision vi of this paragraph by the lessee during the portion of the lessor’s taxable_year which is included within the term of the lease temp sec_1_927_a_-1t provides in part temp sec_1_927_a_-1t provides in part we refer to the use requirement in sec_924 and temp sec_1_927_a_-1t as the ultimate use test the ultimate use test applies to licenses temp sec_1 a -1t a a and g fsc rule in sec_924 pursuant to congressional intent and pending the issuance of detailed administrative guidance the fsc regulations under sec_927 that set forth the ultimate use test apply for purposes of the eti exclusion see s rep no pp expressly adopting the ultimate use test of temp sec_1_927_a_-1t for eti exclusion purposes during the gap period for purposes of this paragraph d property is used predominantly outside the united_states for any period if during that period the property is located outside the united_states more than of the time sec_942 of the eti exclusion provisions is materially similar to the as a preliminary matter we note that taxpayer takes the position that the we agree with field counsel that our legal analysis and conclusions would be tam-101067-04 ii threshold consideration applicability of eti exclusion provisions fsc provisions apply to forsub payments attributable to the period before date and the eti exclusion provisions apply to forsub payments attributable to the period after date in its request for advice field counsel did not address this position rather field counsel argues that because the relevant fsc and eti exclusion provisions are materially similar the same legal analysis would apply to both regimes the same under either regime however we are not certain that the parties’ underlying assumption - that the eti exclusion provisions rather than the fsc provisions apply to forsub payments attributable to the period after date - is correct we note that pursuant to sec_5 of the eti act the eti exclusion provisions apply to transactions entered into after date see also s rep no p revproc_2001_37 2001_1_cb_1327 sec_2 uscorp’s making available of r e rights may constitute a single transaction entered into on date2 ie prior to date if this were the case then sec_5 of the eti act would preclude the eti exclusion provisions from applying to forsub payments attributable to the period after date provisions as a threshold matter under sec_5 of the eti act we do not analyze the issue in this memorandum rather for purposes of discussing the substantive issues raised by the parties we analyze the fsc provisions only and we note that a similar analysis would apply under the eti exclusion provisions in the event that it is determined that sec_5 of the eti does not preclude the eti exclusion provisions from applying to the forsub payments attributable to the period after date the fsc context onlydollar_figure iii service position payments were predominantly for r e rights ie the amount determined during the because neither party has raised the potential inapplicability of the eti exclusion accordingly the following discussion explains the basis for our determination in as explained in the discussion of issue above we believe that the forsub we understand that in its determination of the correct buy-in_payments owed for r e rights examination may have taken into account the performance of certain consulting and or maintenance services we express no opinion as to whether such services are appropriately the subject of buy-in_payments and or qualify as ftgr therefore solely for purposes of this legal discussion we treat such services as licenses of r e rights ftgr include gross_receipts from the license of export propertydollar_figure i r c tam-101067-04 audit by examination but also may include some payments for make sell rights in existing uscorp software product sec_11 ie the undetermined amount owed with respect to the remaining useful lives of the existing products at the outset of qcsa-x accordingly in determining whether the forsub payments constitute ftgr and thus qualify for fsc benefits we analyzed the payments for r e rights and the payments for make sell rights in existing products separately in so doing we determined that the payments for r e rights do not constitute ftgr sec_924 temp sec_1 a -1t a sec_927 provides a list of intangible_property that is automatically excluded from the definition of export_property because of its intangible_property status the copyright carve-out in sec_927 identifies certain intangible_property that is carved out from the list of excluded_property and therefore is not automatically excluded from the definition of export_property the carved-out property includes certain copyright_rights in items such as films tapes records and computer_software copies as opposed to other copyright_rights such as r e rights this point is highlighted by the inclusion of the words similar reproductions in the copyright carve- out language in other words copyright_rights in items such as films tapes records and computer_software may qualify as export_property only if such rights consist of the right to make and sell reproductions computer_software masters that were licensed for reproduction and sale outside the united_states 311_f3d_1178 whereas the present case involves a transfer by a taxpayer of all of its r e rights with respect to a single geographic area microsoft did notdollar_figure thus microsoft is consistent with our interpretation of the copyright carve-out in that microsoft allows fsc benefits for a license of copyright_rights in computer_software that permits reproduction and sales of copies outside the united_states interpreting the copyright carve-out as limited to make sell rights for example h conf the copyright carve-out applies specifically to the copyright right to make and sell the legislative histories of the fsc and eti exclusion provisions support the microsoft case involved the application of the copyright carve-out to we note that uscorp may have provided services to forsub with respect to existing products after the end of the useful lives of such products therefore service fees from forsub to uscorp may be required beyond the useful lives of the existing products the service and taxpayer agree that the transfer of rights in uscorp’s pre-existing intangibles was a licensing transaction rather than a sale transaction as defined in sec_1_861-18 the make sell licenses in microsoft also permitted minor modification of software as to allow customization and localization of the final products for particular customers or markets microsoft did not involve licenses of the type of crown jewel r e rights that form the basis of a software developer’s business such as the rights at issue in the present case the legislative_history of the eti exclusion copyright carve-out contains language consistent with the policy adopted in the taxpayer_relief_act_of_1997 computer_software that is licensed for reproduction outside of the united_states is not excluded_property accordingly the license of computer_software to a related_person for reproduction outside of the united_states for sale sublicense lease or rental to an unrelated_person for use outside the united_states is not treated as excluded_property by reason of the license to the related_person emphasis added tam-101067-04 rep no provides that computer_software that is exported with a right to reproduce is eligible for the benefits of the fsc provisions and that software licensed for reproduction may be export_property in amending the copyright carve-out in tra to include computer_software congress sought to ensure that the benefits of the fsc provisions similarly should be available to computer_software as for reproduction rights in films sound_recordings and tapes h_r conf_rep no pincite similar to the description of the fsc copyright carve-out in h_r conf_rep no s rep no p dollar_figure in both the fsc and eti exclusion contexts the copyright carve-out applies to make sell rights ie rights to make and sell reproductions in contrast the copyright carve-out as indicated by the language of the statutes and the legislative histories does not apply to r e rights because the copyright carve-out does not apply to r e rights in computer_software intangibles such property is excluded from the definition of export_property under sec_927 definition of export_property by virtue of sec_927 these r e rights would nonetheless fail to satisfy the definition of export_property in particular the r e rights would fail the ordinary course requirement of sec_927 and the ultimate use test of sec_924 and temp sec_1_927_a_-1t according to the agreed statement of facts submitted with the underlying request for technical_advice uscorp is engaged in the business of developing manufacturing marketing distributing selling and licensing computer_software the fact statement does not mention - and taxpayer has not suggested - that uscorp is in the business of licensing or otherwise transferring r e rights in its pre-existing intangiblesdollar_figure even if uscorp’s r e rights in software intangibles were not excluded from the the copyright carve-out language in sec_943 of the eti exclusion provisions is identical to the copyright carve-out in sec_927 of the fsc provisions as we understand the facts uscorp may on occasion license certain limited r e rights but does not ordinarily transfer its crown jewel rights to develop derivative software or new applications of existing software compare note above by licensing its r e rights to forsub uscorp surrendered its right to exploit and tam-101067-04 licensing r e rights in pre-existing intangibles is not the ordinary course of trade_or_business for uscorp the ordinary course requirement of sec_927 is analogous to the ordinary course rule in sec_1231 in the sec_1231 context property used in a trade_or_business is defined as certain property that is not held primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business in other words the concept of property held for use in a taxpayer’s business is antithetical to the concept of property_held_for_sale or license in a taxpayer’s business thus because the r e rights are held primarily for use in uscorp’s business the r e rights do not satisfy the ordinary course requirement of sec_927 benefit from future intangibles derived from its pre-existing intangibles with respect to territoryz the license of r e rights did not follow uscorp’s ordinary practice of using such rights to develop new software intangibles that uscorp then incorporated into new software products that it manufactured marketed distributed sold and licensed in fact with respect to territoryz uscorp’s making available of r e rights permanently altered uscorp’s ordinary course of business within the meaning of sec_927 to serve as the basis for r e activities and the development of subsequent generations of software therefore it is reasonable to conclude that uscorp did not hold its r e rights primarily for sale lease or rental in the ordinary course of trade_or_business the r e rights do not constitute export_property under sec_927 and payments for r e rights do not constitute ftgr under sec_924dollar_figure use test of sec_924 under this rule licensed property may qualify as export_property only if among other requirements it is ultimately used outside the united_states temp sec_1_927_a_-1t property is ultimately used outside the united_states during the license period if it is used predominantly outside the united_states during such period temp sec_1_927_a_-1t for this purpose property is used predominantly outside the united_states for any period if during that period the property is located outside the united_states more than of uscorp’s r e rights also fail the definition of export_property under the ultimate one of the primary uses of pre-existing intangibles in the hands of uscorp was we also note that the r d rights were not held for direct use consumption or disposition outside the united_states within the meaning of sec_927 considering that all of the r e activities involving uscorp’s r e rights occurred in the united_states see also the discussion of the ultimate use test below the time a computer_software always qualifies for fsc benefits as a general proposition taxpayer asserts that the copyright carve-out and the tam-101067-04 temp sec_1_927_a_-1t taxpayer concedes that the actual use of uscorp’s r e rights was limited to uscorp uscorp’s qcsa-x activities using the r e rights occurred only within the united_states therefore the r e rights were used predominantly within the united_states within the meaning of the ultimate use test and thus do not constitute export_property iv taxpayer position holding in microsoft state that all transactions involving computer_software automatically qualify for fsc benefits in the following discussion we summarize taxpayer’s general proposition as well as taxpayer’s position with respect to the ordinary course issue described abovedollar_figure we also explain why we disagree with taxpayer’s arguments under taxpayer’s view the copyright carve-out in sec_927 provides that any licensing of software intangible copyright_rights - involving some connection to a foreign market -- always qualifies for fsc benefits taxpayer asserts that the holding in microsoft supports its position that the copyright carve-out requires the service to grant fsc benefits with respect to any transaction that involves software intangible copyright_rights and a foreign market nexus taxpayer misconstrues the plain language of the copyright carve-out and the microsoft opinion the copyright carve-out in sec_927 identifies certain intangible_property that may qualify as export_property but the copyright carve-out does not provide that the carved-out property always constitutes export_property rather like any other_property carved-out property must meet all other requirements of sec_927 and the regulations thereunder to qualify as export_property furthermore even if carved-out property constitutes export_property the taxpayer must meet all other requirements under the other fsc provisions if gross_receipts from the sale or license of the property are to constitute ftgr applies to reproduction make sell rights rather than r e rights our position is not inconsistent with microsoft because microsoft involved licenses of make sell rights with some incidental rights to make minor modifications whereas the present case involves as explained in the discussion of our position above the copyright carve-out because the ultimate use issue was not addressed in the submitted position papers or during the conference we do not know if taxpayer has a counter-argument regarding the issue however as stated in our analysis above we note that taxpayer’s own position and the agreed facts regarding issue indicate that of the use of the r e rights occurred within the united_states b ordinary course requirement we note that the united_states supreme court has stated repeatedly the as explained above in light of the fact that the sec_1_482-7 buy-in taxpayer argues that the pre-existing intangibles are copyright_rights and as tam-101067-04 the making available of r e rights in a buy-in and a separate license of make sell rights such are held primarily for license in the ordinary course of business within the meaning of sec_927 in making this argument taxpayer considers the copyright_rights in the aggregate rather than distinguishing between r e rights and make sell rights payments determined by examination are for r e rights and the undetermined payments for make sell rights in existing products are for make sell rights the two types of rights are distinct thus we must apply the ordinary course requirement separately to the r e rights and make sell rights under this analysis the r e rights are not held by uscorp for license in the ordinary course of business familiar rule that an income_tax deduction is a matter of legislative grace and that the burden of clearly showing the right to the claimed deduction is on the taxpayer see eg 503_us_79 319_us_590 292_us_435 taxpayer has the burden of establishing whether and what amount of the licensed rights qualify as export_property under the fsc provisions and thus generate fsc commission expense deductions although taxpayer has made conclusory statements that all of the rights transferred by uscorp to forsub constitute export_property taxpayer has not made a cogent or logical argument to support its conclusions on the contrary as set out in this memorandum we have determined that the great majority of the property transferred fails the definition of export_property in several respects law and analysis - issue i the r e expense provisions the combined taxable_income of a fsc and its related_supplier sec_1 f iii temp sec_1 a -1t c iii d provides costs other than the costs of goods sold which shall be treated as relating to gross_receipts from sales of export_property are the expenses losses and deductions definitely related and therefore allocated and apportioned thereto and a ratable part sec_861 and the regulations thereunder apply for the purpose of determining of any other expenses losses or deductions which are not definitely related to any class_of_gross_income determined in a manner consistent with the rules set forth in sec_1_861-8 tam-101067-04 pending the issuance of detailed administrative guidance under the eti exclusion provisions similar rules apply for the purpose of determining taxable_income under the eti exclusion provisions see s rep no p r e expenses are allocated and apportioned in accordance with sec_1_861-17 see also sec_1_861-8 the first two sentences of sec_1_861-17 state the basic premises underlying the attribution of r e expenses broad product groups set forth in the standard industrial classification sic_codes see also 537_us_437 upholding validity of regulation’s prohibition against subdividing product categories for purposes of allocating and apportioning research expenses sec_1_861-17 provides a limited exception permitting a direct allocation of expense relating to research that is undertaken solely to meet legal requirements imposed by a political entity and that cannot reasonably be expected to generate amounts of gross_income beyond de_minimis amounts outside a single geographic source to gross_income within that geographic source as a class r e expenses conducted with respect to a product category are then apportioned between the statutory and residual groupings of income therein in a two-step process first a certain percentage of the r e expenses may be exclusively apportioned to the grouping of income arising from the geographic source where certain research activities are performed sec_1_861-17 the the methods of allocation and apportionment of research_and_experimentation expenditures set forth in this section recognize that research_and_experimentation is an inherently speculative activity that findings may contribute unexpected benefits and that the gross_income derived from successful research_and_experimentation must bear the cost of unsuccessful research_and_experimentation expenditures_for research_and_experimentation that a taxpayer deducts under sec_174 ordinarily shall be considered deductions that are definitely related to all income reasonably connected with the relevant broad product category or categories of the taxpayer and therefore allocable to all items of gross_income as a class including income from sales royalties and dividends related to such product category or categories based on those principles the regulation allocates r e expenses on the basis of taxpayers that apportion r e expenditures under the sales_method must tam-101067-04 remaining r e expenses are then apportioned between or among the statutory and residual groupings based either on relative sales or gross_income attributable to those groupings see sec_1_861-17 and d include in their apportionment calculation sales made by controlled and uncontrolled parties under specified circumstances sec_1_861-17 under these rules the sales of controlled parties are included in the apportionment fraction sec_1_861-17 the regulation further provides that an entity with which the taxpayer has entered into a bona_fide cost-sharing arrangement in accordance with the provisions of sec_1_482-7 shall not reasonably be expected to benefit from the taxpayer’s share of research expense sec_1_861-17 ii service position if such corporation can reasonably be expected to benefit directly or indirectly from the taxpayer’s research expense connected with the product category a corporation controlled by the taxpayer can reasonably be expected to benefit from the taxpayer’s research expense if the taxpayer can be expected to license sell or transfer intangible_property to that corporation past experience shall be considered in determining reasonable expectations under sec_1_861-17 the sales of a controlled party may in appropriate circumstances be treated as sales of the taxpayer for purposes of apportioning the taxpayer’s r e expenses between the statutory and residual groupings of income this rule is designed to address circumstances in which controlled parties sell the products that result from the taxpayer’s research expenditures however the sales of a controlled_entity are taken into account only where it is reasonably expected to benefit from the r e expenses attributable to the relevant product category or categories that are being apportioned sec_1_861-17 provides that a controlled party is not reasonably expected to benefit from the taxpayer’s share of research expenses_incurred pursuant to a qcsa as defined in sec_1_482-7 under a qcsa each party bears a portion of the shared costs in proportion to its reasonably_anticipated_benefits from the research covered by the qcsa and the amount_paid to the taxpayer by the controlled party for its share of the r e expenses is treated as a reimbursement that reduces the taxpayer’s potential deduction under sec_174 assuming costs are shared properly no party to the arrangement is reasonably expected to benefit from the costs borne by the concept of a bona_fide cost-sharing arrangement in sec_1_861-17 is the predecessor of and is materially similar to the current concept of the qcsa in sec_1_482-7 tam-101067-04 another party to the arrangement therefore a taxpayer does not take into account sales by a controlled party in apportioning the taxpayer’s share of research expenses under a qcsa in this case uscorp and forsub entered qcsa-x on date2 to share research costs based on each party’s share of reasonably_anticipated_benefits the qcsa required the sharing of all r e expenses in the field of software after date2 uscorp and forsub also entered into license-x on date2 under license-x uscorp licensed with respect to territoryz all of its existing intangible_property and confidential information to forsub in return for royalties a apportionment ratio for taxpayer’s share of qcsa-x r e expenses with respect to the apportionment of uscorp’s share of r e expenses_incurred pursuant to qcsa-x ie uscorp’s r e expenses net of reimbursements under qcsa-x we agree with taxpayer’s position that sales made by forsub are not taken into account in uscorp’s apportionment ratio sec_1_861-17 provides that a controlled party is not reasonably expected to benefit from a taxpayer’s share of research expenses under a qcsa therefore the apportionment of uscorp’s share of research expenses under qcsa-x should not take into account any sales made by forsub after the agreement took effect because forsub was not reasonably expected to benefit from such expenses the fact that forsub was required under sec_1_482-7 to make buy- in payments to uscorp to compensate for uscorp’s previous investment in the pre- existing intangibles does not affect the determination of whether forsub could be expected to benefit from uscorp’s share of post-date2 r e expenses the inclusion of a controlled party’s sales in the apportionment of r e expenses for the year requires a reasonable expectation of benefit to the controlled party arising from the taxpayer’s research expenses relating to the product category forsub is not reasonably expected to benefit from uscorp’s share of r e expenses_incurred under qcsa-x because uscorp and forsub each bear the portion of total r e expenses that reflects their respective anticipated benefits from the arrangement while the buy-in payment represents compensation_for a benefit received by forsub that benefit necessarily relates to property arising from expenses_incurred prior to date2 and therefore does not affect the apportionment of post-date2 expenses b apportionment ratio for taxpayer’s non-qcsa-x r e expenses sec_1_861-17 provides that the sales made by a controlled party are included in a taxpayer’s sales ratio for apportionment purposes if the taxpayer can be expected to license sell or transfer intangible_property to that corporation in this case uscorp’s conduct in year1 leaves no doubt that it expected to license any intangible_property arising from its pre-date2 expenditures to forsub uscorp licensed with respect to territoryz all of its existing intangible_property and confidential tam-101067-04 information to forsub under license-x accordingly sec_1_861-17 requires that the forsub sales in year1 be included in the sales ratio used to apportion any r e expenditures other than uscorp’s share of expenses under qcsa-x - ie those incurred prior to date2 uscorp argues that its year1 expenditures should be apportioned as if its taxable_year was divided into two short years for apportionment purposes and therefore any sales made by uscorp and forsub after date2 would not be taken into account in apportioning uscorp’s pre-date2 expenses we disagree nothing in sec_1_861-17 suggests that taxpayers are permitted to adopt such an accounting fiction on the contrary the regulation operates on the general premise that annual research expenses relating to a broad product category must be apportioned on the basis of annual sales within such product category regardless of whether the research relates to the particular products that are sold see 537_us_437 accordingly the regulation provides that once the reasonable expectation of benefit is established with respect to a given year’s r e expenditures the sales made by controlled parties must be taken into account except as provided in sec_1_861-17 that exception by its terms applies only to a taxpayer’s share of r e expenditures under a qcsa therefore the r e expenses_incurred by uscorp in year1 that were not subject_to the qcsa remain subject_to the general apportionment rules as stated above those rules require that uscorp apportion its r e expenses based on sales of both uscorp and forsub within the sic code category during the taxpayer’s entire tax_year including sales made by forsub after the effective date of qcsa-x caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
